SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2014 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . PROTOCOL AND JUSTIFICATION OF MERGER OF BRASKEM QPAR S.A. INTO BRASKEM S.A. Entered into by and between BRASKEM QPAR S.A. , a closely-held joint-stock company with its principal place of business at Rua Buenos Aires nº 15, Sala 1001, and premises, Parte, CEP 20.070-021, Centro, in the City of Rio de Janeiro, State of Rio de Janeiro, enrolled in the National Register of Legal Entities of the Ministry of Finance (CNPJ/MF) under No. 09.017.802/0001-89, with its articles of incorporation filed with the Commercial Registry of the State of Rio de Janeiro under NIRE , herein represented pursuant to its Bylaws, hereinafter referred to simply as “ MERGER ” or “ BRASKEM QPAR ”; and BRASKEM S.A. , a publicly-held joint-stock company with its principal place of business at Rua Eteno nº 1.561, CEP 42.810-000, Complexo Petroquímico de Camaçari, Municipality of Camaçari, State of Bahia, enrolled in the CNPJ/MF under No. 42.150.391/0001-70, with its articles of incorporation filed with the Commercial Registry of the State of Bahia under NIRE 29.300.006.939, herein represented pursuant to its Bylaws, hereinafter referred to simply as “ MERGOR ” or “ BRASKEM ”; MERGOR and MERGEE , jointly referred to simply as “ PARTIES ”, WHEREAS: (i) BRASKEM QPAR is a closely-held joint-stock company with a share capital, totally subscribed and paid up, in the amount of seven billion, one hundred and thirty-one million, one hundred and sixty-five thousand, one hundred and seven Reais and sixty-two centavos (R$7,131,165,107.62), represented by five hundred and forty-one million, four hundred and eighty-four thousand, seven hundred and sixty-one (541,484,761) common shares; (ii) On October 31, 2014, BRASKEM acquired from Braskem Petroquímica Ltda. , a limited company with its principal place of business at Rua Hidrogênio nº 1.404, parte, CEP 42.810-010, Polo Petroquímico de Camaçari, Municipality of Camaçari, State of Bahia, enrolled in the CNPJ/MF under No. 04.705.090/0006-81, with its articles of incorporation filed with the Commercial Registry of the State of Bahia under NIRE 29.203.889.686 (“Braskem Petroquímica”), seven million, five hundred and thirty-eight thousand, nine hundred and forty-nine (7,538,949) common shares issued by BRASKEM QPAR, and held by Braskem Petroquímica, which shall thus become the owner of the entire share capital of BRASKEM QPAR, which became its wholly-owned subsidiary under the terms of article 251, paragraph 2, of Law No. 6,404, of December 15, 1976 (“Corporation Law”); and (iii) The transaction of merger of MERGEE into MERGOR will represent an alignment of interests of the relevant companies as well as it will simplify the current corporate structure by consolidating the PARTIES’ activities into one single company, with the consequent reduction of financial and operating costs; The PARTIES resolve to enter into this Protocol and Justification of Merger (“Protocol and Justification”), pursuant to articles 224, 225 and 227 of the Corporation Law and to CVM Ruling No. 319 of December 3, 1999, according to the following terms and conditions: 1.
